El Juez Asociado Sr. Wolp
emitió la opinión del tribunal.
*370o JEn vida de Don-Teodoro Santiago y Rivera era dueño éste de una hipoteca constituida a su favor en garantía de una d,euda de $2,452. La suma de dicho crédito le fue satisfecha p,or los deudores,1 pero el acreedor falleció sin otorgar la de-bida escritura de cancelación. Sus. bienes quedaron bajo ad-. mi¡nistración .y fueron distribuidos, pero alega la recurrente que por un error -involuntario en la escritura de partición' se olvidó hacer mención del hecho de haber sido satisfecha dicha hipoteca. Ponce era el lugar del último domicilio del referido Santiago, habiendo acudido la recurrente a la Corte de Distrito de Ponce en solicitud de autorización para otor-gar la escritura de cancelación a su nombre y en el de su hija, herederas ambas de dicho Santiago: Pué concedido él per-miso y se otorgó la escritura que fué presentada al Registra-dor de la .Propiedad de Gfuayama quien se negó a verificar la inscripción porque la, corte competente para autorizar la cancelación no era la Corte de Distrito de Ponce sino la de .Distrito do (luayama donde estaban situados los bienes.
Los apelantes han presentado argumentos para demostrar •que el acto.para el,cual solicitan permiso es simplemente un ■porro formulismo, y que si las partes hubieran reconocido los derechos del comprador en una escritura de partición otor-gada después del fallecimiento de su causante, hubiera sido ¡suficiente ese reconocimiento con la aprobación de la corte. •;Sin entrar, a discutir los méritos de esta alegación podemos ■decir que lo que los apelantes solicitan envuelve una enaje-nación de bienes de menores y, por tanto, convenimos con el registrador en que la ley aplicable al caso es la No. 33 apro-bada en marzo 8, 1911, la cual prescribe que:
“El ejercicio de la patria potestad no autoriza al padre ni la madre para enajenar o gravar bienes inmuebles de clase alguna, o muebles ■cuyo valor exceda' de quinientos dólares, pertenecientes al hijo, y que éstán bajo la administración de aquéllos, sin previa autorización de la corte de distrito en que los bienes radiquen, previa comprobación ám la-necesidad o utilidad de'la enajenación o el gravamen, y -de *371acuerdo con lo dispuesto en los artículos 80, 81 y 82 de la ley refe-rente a procedimientos legales especiales.”
Debe confirmarse la nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.